                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN
__________________________________________________________________________

THE DRAGONWOOD CONSERVANCY, INC.,
PLEGUAR CORPORATION,
TERRY CULLEN,

               Plaintiffs,

       v.                                                     Case No. 16-CV-00534

PAUL FELICIAN,
PHIL SIMMERT II,
JANE AND JOHN DOE(S)
CITY OF MILWAUKEE, and
ABC INSURANCE COMPANY,

               Defendants.


       DEFENDANTS’ RESPONSE BRIEF IN OPPOSITION TO PLAINTIFFS’
                 MOTION FOR SUMMARY JUDGMENT


       Defendants, Paul Felician, Phil Simmert and the City of Milwaukee, by and through

its counsel, Tearman Spencer, City Attorney, and Heather Hecimovich Hough, Assistant City

Attorney, and Jenny Yuan, Assistant City Attorney, hereby provide this Brief in Response to

Plaintiffs’ Motion for Summary Judgment, (Dkt. 117). For the reasons set forth below,

defendants request that the Court deny Plaintiffs’ Motion for Partial Summary Judgment. As

fully briefed by defendants on October 1, 2020, defendants are entitled to summary judgment

on all claims. (Defs.’ Br. in Supp. of Mot. for Summary Judgment, Dkt. 109). Defendants

request that the Court dismiss this action in its entirety.




         Case 2:16-cv-00534-NJ Filed 10/20/20 Page 1 of 12 Document 125
                                       BACKGROUND

       Plaintiffs filed a motion seeking partial summary judgment as to liability, asserting

that Judge Jones’ “factual findings and legal rulings are continue [sic] as the law-of-the-

case.” (Pl.’s Br. in Supp. of Mot. for Summary Judgment, p. 2, Dkt. 117). In support of their

claim that this court should deem defendants Felician and Simmert exceeded the scope of the

search warrant as a matter of law, plaintiffs assert that Judge Jones’ pre-discovery decision

(Dkt. 62) to deny defendants’ motion for summary judgment on whether it was unlawful to

seize all the animals, seize firearms and other personal property, and unreasonable damage to

their properties means that Judge Jones ruled that the warrants and search and seizure of

animals and firearms were unconstitutional as a matter of law. In addition, Plaintiffs assert

that Felician and Simmert are somehow personally responsible for the permanent deprivation

of plaintiff Dragonwood’s reptile portfolio. Finally, it seems as if plaintiffs are asserting that

a constitutional violation occurred because they had to initiate recovery proceedings for their

property, although this argument is not clear and not fully developed in their brief.

       Contrary to the plaintiffs’ assertion, Judge Jones’ decision denying defendants’ pre-

discovery motion for summary judgment based upon whether defendants exceeded the

search warrant when all animals were seized and when firearms were seized is not the same

thing as granting plaintiffs’ summary judgment on that issue. Furthermore, a careful review

of the cases cited by plaintiffs’ in their brief reveal that none of the cases support plaintiffs’

proposition that under the facts in this case, plaintiffs are entitled to summary judgment. Not

only should this Court deny plaintiffs’ motion for partial summary judgment, but based on

the undisputed record in this case, defendants are entitled to summary judgment on all issues.

(See Defs.’ Br. in Supp. of Mot. for Summary Judgment, Dkt. 109) (See Defs.’ Proposed
                                                2

         Case 2:16-cv-00534-NJ Filed 10/20/20 Page 2 of 12 Document 125
Findings of Fact, Dkt. 110).

                                        ARGUMENT

       1.     Judge Jones’ denial of summary judgment is not evidence that a
              constitutional deprivation occurred and is not proof that Defendants are
              liable as a matter of law.

       Plaintiffs argue that in denying in part defendants’ pre-discovery summary judgment

motion, Judge Jones made “legal rulings, which declared the warrants, and the search and

seizures, unconstitutional in several respects.” (Pl.’s Br. in Supp. of Mot. for Summary

Judgment, at 2, Dkt. 117) (emphasis in original). Plaintiffs then cite to Judge Jones’ decision

as supporting plaintiffs’ proposed findings of fact. (Id. at 5-6). Plaintiffs misrepresent what

Judge Jones’ decision states and the decision certainly does not support the proposed

findings of fact propounded by plaintiffs.

       Judge Jones did not rule that plaintiffs were entitled to summary judgment on the

claim that the animals seized were plainly outside the scope of the warrant. (See Pl.’s Br. in

Supp. of Mot. for Summary Judgment, at 5-6, Dkt. 117). Judge Jones first noted defendants’

arguments for summary judgment on this issue and the disputed facts plaintiffs raised in

opposition. (Decision and Order on Defs.’ Summary Judgment Motion, pp. 20-21, Dkt. 62).

In denying defendants summary judgment on this issue, Judge Jones expressly noted that the

issue of whether it was unlawful for all animals to have been seized should be left for the

jury to decide. “It would be inappropriate for this Court to resolve those factual issues at the

summary judgment stage; that task is left to the ultimate trier of fact.” (Decision and Order

on Defs.’ Summary Judgment Motion, p. 21 Dkt. 62). This issue was then addressed by

Judge Jones in this same decision under the lens of qualified immunity. On the issue of

whether defendants were entitled to qualified immunity for seizing all the animals when

                                               3

         Case 2:16-cv-00534-NJ Filed 10/20/20 Page 3 of 12 Document 125
executing the search warrants in question, Judge Jones stated, “the plaintiffs have presented

sufficient evidence from which a reasonable jury could conclude that the defendants violated

their clearly established constitutional rights when they seized the plaintiffs’ entire animal

inventory.” (Decision and Order on Defs.’ Summary Judgment Motion at 22, Dkt. 62).

Similarly, Judge Jones left the issue of seizure of the firearms to the jury. (Id. at 24). Clearly,

in denying defendants’ summary judgment on whether it was unlawful to seize all the

animals and in seizing firearms Judge Jones was merely stating that those were issues for

trial.

         Judge Jones’ decision was rendered prior to any substantive discovery in this case. As

argued in defendants’ October 1, 2020 brief in support of their motion for summary

judgment, now that discovery is complete, this case is ripe for summary judgment. (See

Defs.’ Br. in Supp. of Mot. for Summary Judgment, Dkt. 109) (See Defs.’ Proposed Findings

of Fact, Dkt. 110). It is important to note that Judge Jones’ decision does not support

plaintiffs’ claim that they are entitled to partial summary judgment as to liability.

Furthermore, despite Judge Jones’ decision, defendants are entitled to summary judgment

based on the fully developed record now before the Court. (See Defs.’ Br. in Supp. of Mot.

for Summary Judgment, Dkt. 109) (See Defs.’ Proposed Findings of Fact, Dkt. 110).

         If Judge Jones made legal rulings in plaintiffs’ favor in the manner characterized by

plaintiffs, Judge Jones would have entered judgment independent of the motion as per Fed.

R. Civ.P. 56(f)(1) – (3). Rule 56(f)(1)-(3) allows the court to enter judgment independent of

the motion by granting summary judgment for a nonmovant, granting a motion on grounds

not raised by a party, or considering summary judgment on its own after identifying for the

parties undisputed material facts. Fed. R. Civ. P. 56(f)(1)–(3). Judge Jones did not enter
                                                4

          Case 2:16-cv-00534-NJ Filed 10/20/20 Page 4 of 12 Document 125
judgment independent from denying defendants’ summary judgment, in part. Judge Jones

ruled as follows:

       For all the foregoing reasons, the Court finds that the defendants are entitled to
       summary judgment on the plaintiffs’ Fourth Amendment probable-cause claim, the
       plaintiffs’ due-process claims, and the plaintiffs’ municipal liability claim. However,
       the defendants are not entitled to summary judgment on the plaintiffs’ Fourth
       Amendment claims concerning the seizure of their animal inventory, the seizure of
       the firearms, the seizure of other personal property, and the unreasonable damage to
       their properties. The defendants’ motion will therefore be granted in part and denied
       in part.

(Decision and Order on Defs.’ Summary Judgment Motion at 35, Dkt. 62).

       Judge Jones’ decision merely meant he found he could not grant summary judgment

in favor of defendants on the seizure of all the animals, seizure of the firearms and other

personal property, and unreasonable damage to their properties given the facts that were

presented to him at the time.     Post discovery, the record is now fully developed and the

parties are aware of additional facts in this case that change the legal analysis. Plaintiffs are

inaccurate in asserting that this Court has made legal rulings in favor of plaintiffs and

plaintiffs’ motion for partial summary judgment should be denied.

       2.      Plaintiffs’ Two Deprivation Analysis is flawed and fails to prove that
               Defendants are liable as a matter of law.

       Plaintiffs entitled a section in their brief “4th Amendment Analysis” asserting that

plaintiffs suffered a two-part deprivation. Plaintiffs fail to fully develop an argument as to

how defendants Felician and Simmert are summarily liable for either deprivation. Plaintiffs

state that they suffered two deprivations; the initial seizure of property and then the refusal to

return the seized property. (Pl.’s Br. in Supp. of Mot. for Summary Judgment, at 2, Dkt.

117). Plaintiffs do not cite any Seven Circuit cases, but instead cite cases in other circuits to

support this underdeveloped assertion.       Plaintiffs refer the Court to “the line of cases
                                                5

         Case 2:16-cv-00534-NJ Filed 10/20/20 Page 5 of 12 Document 125
beginning with” Lathon v. City of St. Louis, 242 F. 3d 841 (8thth Cir. 2001) as support for this

claim of two deprivations. (Pl.’s Br. in Supp. of Mot. for Summary Judgment, at 2, Dkt.

117).

        In the Eighth Circuit case, Lathon, police officers seized firearms and ammunition

during the execution of a warrant.      No criminal charges were filed against Lathon in

connection with the property seized. (This is factually different from our case, as criminal

charges were filed; plaintiff Terry Cullen (“Cullen”) ultimately entered into an agreement

with the State and therefore was not convicted). Lathon requested that the property be

returned and was rejected, and his weapons were given away to third parties. Lathon, 242

F.3d at 842. Plaintiff Lathon filed a four-count action in federal court challenging the

decision not to return the property (ammunition and weapons), naming the City and the

City’s Board of Police Commissioners and five members of the Board as defendants. Lathon

brought two actions under 42 U.S.C. § 1983 claiming that the refusal to return the property

constituted a deprivation of property without due process of law and sought actual damages,

damages for constitutional rights violations, punitive damages and attorney’s fees. Id. at

842. The district court granted summary judgment in favor of defendants, recognizing that

when state officials deprive an individual of property pursuant to a state policy without

process a § 1983 action may be brought, but held that this rule did not apply because a pre-

deprivation process was in place, which was probable cause found by the state court to

support the warrant. Id. at 843. On appeal, the Eight Circuit opined that probable cause for

the warrant did not defeat the constitutional claim and “the pivotal deprivation…was not the

initial seizure of the ammunition and weapons, but the refusal to return them without a court

order after it was determined that these items were not contraband or required as evidence in
                                               6

         Case 2:16-cv-00534-NJ Filed 10/20/20 Page 6 of 12 Document 125
a court proceeding.” Id. at 843. The Eighth Circuit determined that probable cause would

serve as pre-deprivation due process for the initial seizure, and that the decision not to return

plaintiff’s property was a second deprivation that was also afforded due process but that

there was no adequate post-deprivation state remedy. Id. at 844.

       Plaintiffs then cite Walters v. Wolf, another Eighth Circuit case. In Walters, officers

seized a handgun and ammunition during a traffic stop. 60 F.3d 307 (8th Cir. 2011) Walters

was never issued a receipt or written notice documenting the gun seizure. Walters, 660

F.3dat 307. Walters made a number of written requests for the return of his property and the

return was denied based upon police department policy. Id. at 310. Walters filed a lawsuit

under § 1983 naming the City and the Police Chief as defendants and asserted a due process

constitutional violation. Id. at 311. The issue the Eighth Circuit explored is what process

Walters was owed for the City and Chief’s continued deprivation of his property. Id. at 311.

Plaintiffs in our case are correct in their assertion that the Walters case involved two

deprivations (Pl.’s Br. in Supp. of Mot. for Summary Judgment, at 2, Dkt. 117.) The Eighth

Circuit, in Walters, identified two deprivations -- the initial seizure and then the refusal to

return the property. “Thus, the pivotal deprivation is the City's and Chief Wolf's continued

refusal to return Walters's handgun and ammunition after the St. Louis Circuit Court

dismissed the unlawful-use-of-a-weapon charge on October 23, 2007, or sometime thereafter

when authorities deactivated the Edmundson County warrant for Walters's arrest. The

constitutionally impermissible deprivation commenced on one of those two dates and,

under Lathon, relegation to a post-hoc state tort action to address the deprivation is

inherently insufficient.” Id. at 315. The Eighth Circuit determined that summary judgment



                                               7

         Case 2:16-cv-00534-NJ Filed 10/20/20 Page 7 of 12 Document 125
could not be granted on the claim that a Fourteenth Amendment procedural due-process

violation occurred. Id. at 318.

       Plaintiffs references Schwartz v. City of Phoenix, 83 F. Supp. 2d 1102 (D. Ariz. 2000)

in their brief as an “accord” to the two Eighth Circuit cases (Pl.’s Br. in Supp. of Mot. for

Summary Judgment, at 3, Dkt. 117). Yet Schwartz does not support Walters proposition that

due process is owed for the continued deprivation of property. Plaintiffs provide a quote

from Schwartz asserting that a plaintiff can seek damages for an unreasonable search and

seizure that did not produce evidence introduced at a criminal trial. Schwartz, 83 F. Supp.

2dat 1104. This quote relates to an analysis of whether the plaintiff’s constitutional claims

were Heck-barred See Heck v. Humphrey, 512 U.S. 477, 486–87, 114 S.Ct. 2364, 129

L.Ed.2d 383 (1994).

       In Schwartz, Plaintiff brought an action against the City of Phoenix and four named

officers alleging that defendants unlawfully seized his property in violation of the Fourth

Amendment. Id. at 1102. Schwartz alleged that police officers executed a warrant that was

overly broad, and that officers seized items outside of the warrant’s terms. The court

determined that because the claim pertained only to seized property not utilized at trial, Heck

would not apply to the constitutional claim. Id. at 1106. It is unclear what argument

Plaintiffs are trying to bolster by including this case in their brief. If Plaintiffs intended to

argue that their Fourth Amendment claim is not Heck-barred, Defendants agree.

       Plaintiffs also refer to Remigio v. Kelly, a Memorandum and Order from the United

States District Court, S.D. New York (Not Reported). In Remigio, Plaintiff filed a civil

rights action asserting that defendants (the Police Commissioner, the Property Clerk and the

City of New York) violated his due process and Fourth Amendment rights when his car was
                                               8

         Case 2:16-cv-00534-NJ Filed 10/20/20 Page 8 of 12 Document 125
seized and subsequently not returned. Remigio v. Kelly, No. 04 CIV 1877JGKMHD, 2005

WL 1950138, at *1 (S.D.N.Y. Aug. 12, 2005). Defendants commenced a forfeiture action

against Remigio and sought the permanent forfeiture of his seized vehicle pursuant to New

York municipal law and Property Department policy. Id. at 1. The issue decided in the

Remigio case was whether or not Remigio’s due-process claim survived the statute of

limitations because the deprivation was a continuing violation. The Court determined that

the procedural due process claim could survive summary judgment. Id. at 15.

       Based upon these cases, without offering this Court an analysis of how these cases

should apply to the facts in this case, plaintiffs argue that “the permanent deprivation of

Plaintiff [Dragonwood]’s animals was a natural and foreseeable consequence of the initial

deprivation which was accomplished by an unconstitutional search and seizure,” and “[t]he

failure to return the Plaintiffs’ animals is a second constitutional deprivation.” (Pl.’s Br. in

Supp. of Mot. for Summary Judgment, at 7, Dkt. 117).

       The cases that plaintiffs cite in support of the notion that this court should grant

partial summary judgment on liability are factually different. First, Felician and Simmert, in

their capacity as individual members of the Milwaukee Police Department (“MPD”), did not

control the return of Plaintiffs’ property once seized; Wisconsin State Statutes govern

property returns for both animals and property. Wis. Stat. § 173.23, disposition of animals;

Wis. Stat. § 968.20, return of property seized. In all of the cases plaintiffs reference, the

aggrieved parties sued the policy making institutions and not the individual officers who

initially seized the property. In our case, plaintiffs assert that two officers who assisted in the

execution of warrants are personally and individually liable and responsible for property that

was not returned, despite the fact that Wisconsin state law regulates the return of property
                                                9

         Case 2:16-cv-00534-NJ Filed 10/20/20 Page 9 of 12 Document 125
seized. Plaintiffs fail to provide one shred of evidence or one applicable case as to why

Simmert and Felician are somehow personally liable for the permanent deprivation of

plaintiff Dragonwood’s animals. Plaintiffs merely allege, without any factual or legal

support, that the permanent deprivation was a “natural and foreseeable consequence.” (Pl.’s

Br. in Supp. of Mot. for Summary Judgment, at 7, Dkt. 117).

       First, Simmert was not a supervisor at the time of the warrant execution (Dkt. 110,

Def. PFOF 38, 100). In addition, Simmert did not have any authority over the continued

hold of property once seized, that authority fell to the MPD Property Return Department, the

Milwaukee Area Domestic Animal Control Commission (“MADACC”) and the District

Attorney’s Office to determine what evidence was needed for court proceedings (Felician

Dep. 80 20-25, 81 1-25, 82 1-15; Dkt. 115-9; Dkt. 118 Plaintiffs’ PFOF 306). Plaintiffs fail

to provide any valid argument as to how Simmert would be personally liable or responsible

for the “continued deprivation” of plaintiff Dragonwood’s animals.

       Second, although Felician was a supervisor during the execution of the warrants, once

the property was seized, Felician did not have the authority, supervisory or otherwise, to

make determinations on whether or not to return property to plaintiffs. (Felician Dep. 80 20-

25, 81 1-25, 82, 1-15; Dkt. 115-9; Dkt. 118 Plaintiffs’ PFOF 306). Property return was

governed by a state law post deprivation procedure. Plaintiffs provide as an exhibit to their

summary judgment brief a letter dated May 13, 2010, the day after the initial execution of the

warrant, outlining the procedure to follow and the Wisconsin State statute which governed

the return of the animals, Wis. Stat. § 173.23 (a) – (d) (Dkt. 117-3, page 2). Plaintiffs

acknowledge in their own brief that “the animals were transferred to third parties by Circuit

Court process where Cullen was denied due process.” (emphasis added) (Pl.’s Br. in Supp.
                                             10

        Case 2:16-cv-00534-NJ Filed 10/20/20 Page 10 of 12 Document 125
of Mot. for Summary Judgment, at 7, Dkt. 117). Plaintiffs do not assert that the transfer of

the property to third parties was made at the hands of either of the named defendants in this

case. In addition, an adequate state remedy did exist for Mr. Cullen to redeem his property

(both animals and personal). In fact, Mr. Cullen’s inventoried property was eventually

returned to him when he followed state law to redeem it. (Dkt. 46-8). Therefore, any request

for summary judgment based upon the fact that Defendants Felician or Simmert are liable for

the property return process post-warrant execution should be denied.

       3.     Plaintiffs’ assertion that they have no burden for recovery proceedings
              also fails to prove that Defendants are liable as a matter of law.

       Plaintiffs imply in their brief that McClendon v. Rosetti is relevant to this Court’s

determination on whether to grant summary judgment on liability. McClendon v. Rosetti is a

Second Circuit civil rights lawsuit. McClendon alleged his due process rights were violated

by a New York City ordinance establishing a police property office and giving it powers over

the handling and disposition of property. McClendon v. Rosetti, 460 F.2d 111 (2d Cir. 1972).

In that case, the assertion was that the ordinance was unconstitutional, and the violation was

caused by the ordinance.      In our case, plaintiffs have filed their lawsuit against two

individual MPD officers. Neither Simmert nor Felician was responsible for the animals once

they were initially seized. Plaintiffs have provided no findings of fact or evidence that these

individuals are liable for the continued deprivation of the animals and therefore summary

judgment should be denied. Plaintiffs had an adequate post-deprivation remedy. Defendants

Felician and Simmert are not liable for plaintiffs’ failure to properly follow the State of

Wisconsin property return law and procedures.




                                              11

        Case 2:16-cv-00534-NJ Filed 10/20/20 Page 11 of 12 Document 125
                                      CONCLUSION

         For the foregoing reasons, this Court should deny Plaintiffs’ motion for summary

judgment on liability.

         Dated and signed at Milwaukee, Wisconsin 20th day of October, 2020.

                                                  TEARMAN SPENCER
                                                  City Attorney

                                                  s/ Heather Hecimovich Hough
                                                  HEATHER HECIMOVICH HOUGH
                                                  Assistant City Attorney
                                                  State Bar No. 1092637

                                                  JENNY YUAN
                                                  Assistant City Attorney
                                                  State Bar No. 1060098

                                                  Attorneys for Defendants
                                                  Milwaukee City Attorney’s Office
                                                  200 East Wells Street, Room 800
                                                  Milwaukee, WI 53202
                                                  Telephone: (414) 286-2601
                                                  Fax: (414) 286-8550
                                                  Email: hhough@milwaukee.gov


1032-2016-1146/271801




                                             12

          Case 2:16-cv-00534-NJ Filed 10/20/20 Page 12 of 12 Document 125
